Citation Nr: 0518374	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  02-07 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic 
reactive airway disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June to October 1997.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2001 
decision of the Montgomery Department of Veterans Affairs 
(VA) Regional Office (RO), which denied a rating in excess of 
30 percent for service-connected chronic reactive airway 
disease.  This case was before the Board in October 2003, 
when it was remanded to the RO for further development.  

Based on statements within a VA Form 9 dated in May 2002 (and 
in a June 2005 informal hearing presentation by the veteran's 
representative), it appears that the veteran has raised the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The RO has not yet adjudicated this matter, 
and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

It is not shown that the veteran's reactive airway disease is 
manifested by an FEV-1 of 40 to 55 percent predicted, or FEV-
1/FVC of 40 to 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.


CONCLUSION OF LAW

A rating in excess of 30 percent for reactive airway disease 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code (Code) 6602 (2004). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.  

The veteran was provided VCAA notice by December 2002 and May 
2004 correspondence from the RO, and by a supplemental 
statement of the case (SSOC) issued in March 2005.  Although 
he was provided VCAA notice subsequent to the rating decision 
appealed, he is not prejudiced by any notice timing defect.  
He was notified (in the August 2001 rating decision, in a 
December 2001 statement of the case (SOC), in the December 
2002 and May 2004 correspondence from the RO, and in the 
March 2005 SSOC) of everything required, and has had ample 
opportunity to respond or supplement the record.  
Specifically, the May 2004 correspondence and the March 2005 
SSOC informed him of the allocation of responsibility of the 
parties to identify and obtain additional evidence in order 
to substantiate his claim.  The case was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, the SOC, and SSOCs issued in 
June 2002 and March 2005, informed the veteran of what the 
evidence showed.  He was advised by the May 2004 
correspondence and the March 2005 SSOC that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The SOC, the 
June 2002 SSOC, the May 2004 correspondence, an the March 
2005 SSOC advised him of what the evidence must show to 
establish entitlement to an increased rating for reactive 
airway disease, and what information or evidence VA needed 
from him.  While he was not advised verbatim to submit 
everything he had pertaining to his reactive airway disease, 
the RO asked him to let VA know "[i]f there is any other 
evidence or information that you think will support your 
claim."  He was further advised to submit, or provide 
releases for VA to obtain, any pertinent records.  
Essentially, this was equivalent to advising him to submit 
everything pertinent.  Everything submitted to date has been 
accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in October 2003.  The development, to include a 
VA examination with a medical opinion, has been completed and 
the additional evidence was considered by the RO.  A DRO 
reviewed the evidence de novo (see June 2002 SSOC).  VA has 
obtained all identified records that could be obtained.  
Evidentiary development is complete to the extent possible; 
VA's duties to notify and assist are met.  The Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that his reactive airway 
disease produces greater impairment than is reflected by the 
current 30 percent rating.  Service medical records reveal 
that he complained of respiratory problems in service 
describing shortness of breath and wheezing on exercise.  He 
reported that the symptoms had persisted since his basic 
combat training.  Examination in September 1997 resulted in a 
diagnosis of costochondritis.  A Medical Evaluation Board in 
September 1997 determined that the veteran had reactive 
airway disease. 

In October 1999 the Board granted service connection for 
reactive airway disease.  The RO implemented the October 1999 
Board decision in a June 2000 rating decision, and assigned a 
30 percent rating for the chronic airway disease.  

On VA examination in August 2001, the veteran complained of 
shortness of breath when performing heavy exercise or work of 
any kind.  Walking three blocks, or climbing more than two 
flights of stairs, also caused shortness of breath and forced 
him to rest.  He complained of difficulty breathing at night, 
especially when the weather was hot and humid.  He stated 
that on average, he awoke twice nightly with symptoms of 
shortness of breath.  He complained of occasional sensations 
of chest pressure when he has reactive airway disease 
symptoms.  He used an Albuterol inhaler, taking two puffs 
three or four times daily, but his symptoms still persisted.  
Examination revealed that he was not in acute distress.  His 
chest configuration was satisfactory, and the lungs were 
clear with no rales.  A chest X-ray was normal.  Pulmonary 
function tests (PFTs) revealed that Forced Vital Capacity 
(FVC) was 66 percent predicted, and FEV in one second (FEV-1) 
was 70 percent predicted.  The diagnosis was hyperreactive 
airway disease.  

VA outpatient records dated from January to April 2002 reveal 
continued complaints of shortness of breath.  A January 2002 
clinical report indicates that the veteran's medical history 
is "significant for asthma," and that he presented with 
complaints of difficulty breathing (mainly at night).  It was 
noted that he had not been on medications "for quite some 
time now," but used Primatene mist on an as-needed basis.  
Clinical evaluation revealed that his lungs were clear to 
auscultation, with no wheezing.  The diagnosis was asthma 
with poor medical management.  Albuterol and Atrovent metered 
dose inhalers were prescribed, as well as Flovent ("if 
possible").  

A March 2002 clinical evaluation indicates that the veteran 
had "not been getting any regular appointments," and he was 
seeking more explanation about his general medical condition.  
The examiner noted that asthma had been diagnosed 
approximately three years earlier, and that asthma symptoms 
were mainly exertion-induced on a regular basis.  It was 
noted that the symptoms had been "really bad on a couple of 
occasions."  It was also noted that the veteran had been 
hospitalized three times (but the condition for which he was 
hospitalized was not indicated).  The veteran complained of 
occasional chest pain.  He reported that he was formerly 
employed as a carpet cleaner, but he had to give up that work 
due to his airway disease.  The veteran appeared depressed 
because of his inability to get a regular job because of his 
asthma symptoms.  Clinical evaluation revealed that the lungs 
were clear, with no rhonchi or crackles.  The diagnosis was 
"exercise-induced asthma for the last three years."  The 
physician continued the prescription of Albuterol and 
Atrovent.  An April 2002 record notes that the veteran was to 
be scheduled for review in six months.

In June 2004 correspondence, the veteran complained of an 
irregular heartbeat, a thickened ventral wall, and 
"uncontrolled black-out spells."  He wrote that he was 
unable to find employment because of the black-out spells.  
He continued to use inhalers for chronic reactive airway 
disease, and took nitroglycerin "for irregular heart beat 
and blackout spell[s."  Zoloft had been prescribed for 
"mild depression."  

On VA examination in January 2005, the veteran complained of 
a non-productive cough and episode of streaky hemoptysis once 
weekly.  He stated that he had significant weight loss since 
service, with his weight dropping from 190 pounds (during 
service) to approximately 165 pounds.  He also complained of 
dyspnea on exertion (walking approximately one-half block).  
He had exacerbations of asthma symptoms once daily, but 
asthma had never required hospital admission.  Current 
treatment included Albuterol, Combivent, and Flovent 
inhalers.  He denied side effects from the medication, and 
experienced a moderate response.  Triggers include dust, 
detergents, grass, and other environmental triggers.  He 
reduced the amount of his activities secondary to the 
triggers.  He also reported that he has black-out spells.  He 
denied passing out or frank syncopal episodes, but he 
reported that he is "not there" two to three times daily.  
The examiner stated that review of the claims folder 
indicated no seizure activity.  Examination revealed some 
increased dullness to percussion along the right chest, 
consistent with right ventricular hypertrophy.  The veteran 
appeared thin but not emaciated.  Coarse wheezes were noted 
throughout all lung fields, predominantly in the apical lung 
fields.  The examiner reviewed a January 2004 chest X-ray 
which showed clear lung fields, with increased prominence of 
right heart shadow.  PFTs revealed that FEV-1 was 81 percent 
predicted, and FEV-1/FVC was 86 percent predicted.  The 
diagnosis was reactive airway disease without chronic 
obstructive defect.  The examiner opined that, given the 
veteran's airway disease symptoms, he suffers moderate 
impairment.  

Legal Criteria and Analysis

Disability ratings are determined by the application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The essence of the veteran's complaints has been that he has 
symptoms associated with his reactive airway disease result 
in pain, rest-requirements, and/or episodic incapacity such 
as to warrant an increased rating.  

Reactive airway disease is rated under 38 C.F.R. § 4.97, Code 
6602 (asthma, bronchial), which provides that a 10 percent 
evaluation is warranted when the evidence shows FEV-1 of 71 
to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent, 
or; intermittent inhalation or oral bronchodilator therapy.  
A 30 percent evaluation is warranted under current Code 6602 
when FEV-1 is 56 to 70 percent predicted, or FEV-1/FVC of 56 
is 70 percent, or; daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication is 
required.  A 60 percent rating is warranted if the evidence 
shows FEV-1 of 40 to 55 percent predicted, or FEV- 1/FVC of 
40 to 55 percent, or at least monthly visits to a physician 
for care of exacerbations, or intermittent (at least 3 per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted if the 
evidence shows FEV-1 less than 40 percent predicted, or FEV- 
1/FVC less than 40 percent, or more than one attack per week 
with episodes of respiratory failure, or requiring daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

To warrant the next higher, 60 percent, rating for reactive 
airway disease, the evidence must show FEV-1 of 40 to 55 
percent predicted; or FEV-1/FVC of 40 to 55 percent; or at 
least monthly visits to a physician for required care or 
exacerbations; or intermittent (at least 3 per year) courses 
of intermittent corticosteroids.  None of these criteria are 
met.  Pulmonary function studies as recently as January 2005 
show values well above the parameters for a 60 percent rating 
under Code 6602.  The record is devoid of evidence, or 
contentions, that the veteran requires monthly physician's 
care for relief of exacerbations.  Outpatient records in the 
claims file do not show that he is seen by a physician, but 
suggest that he is generally seen on a semi-annual review 
basis (noted so in April 2002) with visits and follow-up 
during occasional periods of exacerbation, with regular 
medication refills in the interim.  Notably, he is also 
apparently being followed for unrelated (cardiac and syncopal 
of undetermined cause) complaints.  And the record does not 
reflect intermittent courses of systemic corticosteroid 
treatment.  

The statements of the veteran describing the symptoms of his 
reactive airway disease are competent evidence to the extent 
that they can describe what he experiences.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be viewed in conjunction with the objective medical 
evidence and the pertinent rating criteria.  Here, the 
disability picture objectively presented is not one 
consistent with the degree of severity needed to meet the 
schedular criteria for the next higher, 60 percent, rating.  
The preponderance of the evidence is against this claim, and 
it must be denied.  


ORDER

A rating in excess of 30 percent for reactive airway disease 
is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


